Citation Nr: 0215310	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  98-17 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for shortness of 
breath, claimed as due to undiagnosed illness.  

2.  Entitlement to service connection for fatigue, claimed as 
due to undiagnosed illness.  

3. Entitlement to service connection for right elbow pain, 
claimed as
due to undiagnosed illness.  

4.  Entitlement to service connection for left elbow pain, 
claimed as due to undiagnosed illness.  

5.  Entitlement to service connection for muscle/joint 
soreness of the left hip, claimed as due to undiagnosed 
illness.  

6.  Entitlement to service connection for muscle/joint 
soreness of the right hip, claimed as due to undiagnosed 
illness.  

7.  Entitlement to service connection for muscle/joint 
soreness of the low back, claimed as due to undiagnosed 
illness.  

8.  Entitlement to service connection for muscle/joint 
soreness of the right knee, claimed as due to undiagnosed 
illness.  


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1993, to include a period of service in Southwest 
Asia from December 1990 to May 1991.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating action of 
the RO.  The veteran perfected a timely appeal to the Board.  
In November 2000, the Board remanded the matters to the RO 
for additional development.

The issues originally on appeal included service connection 
for muscle joint soreness of the left knee, claimed as due to 
undiagnosed illness.  In a July 2002 rating decision (during 
the pendency of the remand), the RO granted service 
connection and assigned a10 percent rating for patellofemoral 
syndrome, left knee, effective from May 20, 1997.  As such, 
the Board finds that the veteran's appeal with regard to the 
left knee claim has been satisfied.  However, as the RO has 
continued the denial of the claims noted on the title page of 
this decision, those claims have been returned to the Board 
for further appellate consideration.    

The Board notes that the issue of service connection for a 
right knee condition was previously considered and denied by 
the RO in a June 1994 rating decision.  As the veteran did 
not appeal that determination, it is final, and may only be 
considered upon the presentation of new and material 
evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 U.S.C.A. §§ 3.156, 10.302, 20.1103 (2002).  Since the June 
1994 decision, however, VA laws and regulations that provide 
for service connection have been amended to provide for 
service connection for various undiagnosed illnesses on a 
presumptive basis.  See 38 U.S.C.A. §§ 1117, 1118 (West 1991 
& Supp. 2001); 38 C.F.R. §  38 C.F.R. § 3.317 (2002).  When a 
provision of law or regulation creates a new basis of 
entitlement to veterans benefits, as in this case, a claim 
under the new law is separate and distinct from the claim 
previously denied prior to the liberalizing law or 
regulation.  Spencer v. Brown, 4 Vet. App. 283 (1993).  
Because, for the reasons explained below, the Board will only 
consider the veteran's entitlement to service connection for 
muscle joint soreness of the right knee as due to undiagnosed 
illness, a new claim, de novo consideration is appropriate.  
See Suttman v. Brown, 5 Vet. App. 127 (1993).   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has, to the extent 
possible, been accomplished.  

2.  The veteran exhibits no objective indications of any 
chronic disability manifested by shortness of breath, 
fatigue, right elbow pain or left elbow pain.

3.  The veteran has been diagnosed with various joint 
disorders including degenerative joint disease of the right 
and left hips, degenerative disease of the lumbar spine and 
mild patellofemoral syndrome, right knee, to which complaints 
affecting those joints have been attributed.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for shortness of 
breath, as due to undiagnosed illness, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001 and 2002); 38 C.F.R. § 
3.317 (2001).

2.  The criteria for service connection for fatigue, as due 
to undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
1991 & Supp. 2001 and 2002); 38 C.F.R. § 3.317 (2001).

3.  The criteria for service connection for right elbow pain, 
as due to undiagnosed illness, are not met.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 & Supp. 2001 and 2002); 38 C.F.R. § 3.317 (2001).

4.  The criteria for service connection for left elbow pain, 
as due to undiagnosed illness, are not met.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 & Supp. 2001 and 2002); 38 C.F.R. § 3.317 (2001).

5.  The criteria for service connection for muscle joint 
soreness, left hip, as due to undiagnosed illness, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001 and 2002); 38 
C.F.R. § 3.317 (2001).

6.  The criteria for service connection for muscle joint 
soreness, right hip, as due to undiagnosed illness, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001 and 2002); 38 
C.F.R. § 3.317 (2001).

7.  The criteria for service connection for muscle joint 
soreness, low back, as due to undiagnosed illness, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001 and 2002); 38 
C.F.R. § 3.317 (2001).

8.  The criteria for service connection for muscle joint 
soreness, right knee, as due to undiagnosed illness, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001 and 2002); 38 
C.F.R. § 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal at this time, as all notification and 
development action needed to render a fair decision on each 
claim has been accomplished.

Through the June 1998 rating decision, October 1998 statement 
of the case, May 2000 and July 2002 supplemental statements 
of the case, the November 2000 Board remand, and various 
correspondence from the RO, the veteran has been notified of 
the law and regulations governing entitlement to the benefit 
he seeks, the evidence which would substantiate his claims, 
and the evidence that has been considered in connection with 
his appeal.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and provided ample opportunity 
to submit information and evidence.  Moreover, because, as 
explained below, there is no indication whatsoever that there 
is any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claims.  The RO obtained VA 
outpatient treatment records from the VA medical facility 
identified by the veteran and arranged for the veteran to 
undergo VA examinations in connection with the claim.  The 
Board notes that the remand instructions included a request 
for VA treatment records dated prior to September 1995; 
however, despite the RO's request for such records, no 
records from that time period were received.  Following 
further review of the claims file, the Board notes the 
veteran's May and July 1997 statements in which he referred 
to VA treatment, but indicated that, up to that point in 
time, the treatment had only been for his respiratory 
symptoms.  Those records are associated with the claims file.  
Thus, the Board finds that the RO complied with the remand 
request.  The Board notes that the veteran has not 
identified, and the record does not otherwise indicate that 
there exists, any pertinent evidence necessary for a fair 
adjudication of any of the claims that has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first directing or accomplishing 
any additional notification and/or development action .  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Each claim is 
ready to be considered on the merits.

I.  Background

The veteran served on active duty from September 1973 to 
September 1993, with service in the Persian Gulf from 
December 1990 to May 1991.  He contends that the symptoms he 
now suffers are related to his service in the Persian Gulf; 
he maintains that he never experienced the claimed symptoms 
prior to going to Southwest Asia.  

A careful review of the veteran's service medical records 
from his extensive period of service reveals sporadic 
complaints of symptoms similar to those on appeal; however, 
the report of a June 1993 retirement physical examination 
normal clinical evaluations of all pertinent systems.  The 
Report of Medical History portion of that examination noted a 
left knee injury during service, but was negative for any 
findings or complaints regarding the issues on appeal.  

The report of an April 1994 VA examination conducted in 
connection with the veteran's initial claim for compensation 
of other issues included his complaints of pain in both 
knees.  Physical examination was essentially normal, with the 
exception of the musculoskeletal system that revealed 
bilateral knee pain.  The veteran reported that he injured 
his knees when he stepped off a truck and slipped on the ice.  
Diagnoses included bilateral knee pain.  

The veteran was afforded a VA Persian Gulf examination in 
July 1995 at which time his chief complaints were noted to be 
severe shortness of breath and generalized fatigue since 
approximately 1991.  The examiner noted that the veteran had 
no musculoskeletal complaints.  On physical examination, the 
lungs were clear.  The extremities had full range of motion 
without deformity.  The impression was that of shortness of 
breath, etiology to be determined.  Further testing was 
recommended.   

The veteran initiated the present appeal with a claim filed 
in May 1997, citing "Persian Gulf Illness (shortness of 
breath, muscle joint soreness, fatigue)," and referring to 
the July 1995 examination and VA treatment.   

VA records include notes referable to testing conducted to 
evaluate the veteran's respiratory complaints subsequent to 
the July 1995 examination.  Pulmonary function tests and a 
chest x-ray study conducted in May 1996 were normal.  In 
January 1997, the assessment was that of dyspnea on exertion.  

A September 1996 chart entry included an assessment of low 
back pain, secondary to muscle tension.  A March 1997 x-ray 
studied revealed degenerative joint disease, with bilateral 
degenerative changes, left greater than right.  November 1997 
and May 1998 entries noted the veteran's continued complaints 
of back pain, with the assessment of degenerative joint 
disease.  

An April 1999 chart extract noted that the veteran, with a 
history of degenerative joint disease, presented with 
complaints of joint pains, shortness of breath since 1991 and 
fatigue, also experienced since 1991.  Diagnoses included 
degenerative joint disease of the hips, spine and knees.  

When the Board initially reviewed the veteran's appeal in 
November 2000, it was noted that additional treatment records 
may be outstanding.  The RO was instructed to obtain any such 
records and then readjudicate the claim.  

Additional treatment records associated with the claims file 
include a June 2001 entry pertaining to the veteran's 
complaints of left hip pain following his return from the 
Persian Gulf.  X-ray studies were noted to reveal mild 
degenerative changes in both hips.  The diagnostic impression 
was that of chronic piriformis myofascial pain with 
associated gluteus minimus myofascial pain.  

The veteran was afforded a VA examination in June 2002, at 
which time his claims file and medical records were reviewed.  
The examiner noted that the veteran was presently employed in 
a "hard physical job" as a concrete finisher.  The veteran 
complained of various joint and muscle pain, with soreness in 
the hips, elbows and knees and low back.  Following physical 
examination, diagnoses included bursitis, left hip with 
degenerative changes; normal examination, right hip; 
patellofemoral symptoms, right, left knee, mild; history of 
prior soreness elbows, not present this exam, no abnormality 
noted; and mild lumbar degenerative disease.  On a separate 
report of a muscle examination, the same examiner noted that 
the veteran's muscle complaints had been considered in 
conjunction with the examination of his joints.  The examiner 
further noted that no undiagnosed disorder had been found; 
the existing symptoms had all been diagnosed.  

The report of a respiratory examination included the 
veteran's complaints of some shortness of breath, always 
associated with extreme exertion.  The veteran had not had a 
chronic cough and had not history of remarkable pulmonary 
infections, chest pain, or asthmatic wheezing or breathing.  
The examiner noted that no undiagnosed chest disorder was 
found.  Upon questioning the veteran about his activities, 
the examiner noted that there was no shortness of breath 
beyond that which would be expected with heavy exertion.  On 
current examination, the lungs were "completely clear," 
with no wheezing.  The examiner noted prior pulmonary 
function tests were normal and testing conducted as part of 
the current examination was normal as well.  Following the 
physical examination and review of diagnostic testing, the 
examiner's impression was that the examination was normal.  
The examiner opined that the veteran did not have any 
abnormal shortness of breath, and then noted the veteran's 
associated complaint of fatigue.  The examiner reviewed the 
record and noted prior complaints of fatigue and testing 
which did not yield a diagnosis; however, on current 
examination, this examiner noted that the veteran has 
performed extensive work and taken extensive exercise and had 
no abnormal recovery period and no undo fatigue.  Abnormal 
fatigue was not found on examination.  

II.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. §§ 3.102, 3.303(d).  
Service connection requires a finding of the existence of a 
current disability and a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993).  

In the present case, the veteran contends that he suffers 
from shortness of breath, fatigue, elbow, hip, back and knee 
pain as a result of service in the Southwest Asia Theater of 
operations.  In a July 2000 statement, he indicated that 
these symptoms may be related to pills he was required to 
take to guard against attacks to guard against chemical 
warfare or may be related to exposure to chemical agents 
themselves.  He claims, in essence, that his signs and 
symptoms are manifestation of chronic disability due to 
undiagnosed illness.  Since the veteran has limited his 
claims to that theory of causation (and the record does not 
otherwise present any alternative basis for a grant of 
service connection for any of the conditions at issue, the 
Board has likewise limited its consideration of the claim to 
that theory of causation.  

In this regard, the Board notes that service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue; muscle or joint pain; neurologic 
signs or symptoms; neuropsychologic signs or symptoms; signs 
or symptoms involving the respiratory system; or sleep 
disturbances.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(b).  

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  The veteran in the instant 
case did serve in the Southwest Asia Theater of operations 
during the Persian Gulf War.  

With regard to the claims for service connection for 
shortness of breath, fatigue, and bilateral elbow pain, the 
Board finds that there is no competent evidence that the 
veteran currently suffers from any chronic disability(ies) 
related to those complaints.  Hence, there is no basis for 
grants of service connection for any of those 
symptoms/conditions.

The reports of VA examinations conducted in May 1998 and June 
2002 included diagnoses of history of shortness of breath, 
nothing now and no evidence of disease and normal respiratory 
findings.  The June 2002 examination included the examiner's 
specific comment that no abnormal fatigue was found.  As for 
the claimed bilateral elbow pain, the May 1998 VA examination 
included notation of history of elbow pain, with normal x-ray 
findings.  The June 2002 examination also noted the prior 
history; however, there were no abnormalities found on 
current examination.  

The veteran is competent to offer statements that he 
experiences shortness of breath, fatigue and elbow pain; 
however, as a layperson without the appropriate medical 
training and expertise, he is not competent to render a 
probative opinion on a medical matter, such as whether he 
does, in fact, suffer from any chronic disability manifested 
by those symptoms.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As there is no 
objective indication of any chronic disability resulting from 
shortness of breath, fatigue, or right or left elbow pain, 
service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 is not warranted.  

With regard to the claimed muscle/joint soreness of the left 
and right hips, low back and right knee, the Board finds that 
service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 is not warranted because the claimed symptoms have 
been attributed to known clinical diagnoses.  The record 
includes a May 1998 VA examination with diagnoses of 
degenerative joint disease in both hips and a June 2002 
diagnosis of bursitis with degenerative changes in the left 
hip.  The low back symptoms were diagnosed as lumbar strain 
in May 1998 and mild lumbar degenerative disease in June 
2002.  The veteran's right knee complaints were attributed to 
mild patellofemoral syndrome at the June 2002 VA examination.  
While the diagnoses of some of the claimed conditions may not 
be the same on both VA examinations, the disabilities have, 
nonetheless, been attributed to known clinical diagnoses.  
Thus, because the veteran's complaints, to include 
muscle/joint soreness of the left and right hip, low back and 
right knee, are accounted for by known diagnoses, service 
connection under the provisions of 38 U.S.C.A. § 1117 is 
precluded.  

The Board has considered the applicability of the benefit of 
the doubt doctrine, but finds that the competent evidence 
neither supports any finding nor is in relative equipoise on 
the questions of whether the veteran currently suffers from 
any chronic disability resulting from undiagnosed illness 
that is manifested by shortness of breath, fatigue, bilateral 
elbow pain, or muscle joint soreness of the left and right 
hip, low back and right knee-the critical questions in this 
case.  Accordingly, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for shortness of breath, claimed as due to 
undiagnosed illness, is denied.  

Service connection for fatigue, claimed as due to undiagnosed 
illness, is denied.  

Service connection for right elbow pain, claimed as due to 
undiagnosed illness, is denied.  

Service connection for left elbow pain, claimed as due to 
undiagnosed illness, is denied.  

Service connection for muscle/joint soreness of the left hip, 
claimed as due to undiagnosed illness, is denied.  

Service connection for muscle/joint soreness of the right 
hip, claimed as due to undiagnosed illness, is denied.  

Service connection for muscle/joint soreness of the low back, 
claimed as due to undiagnosed illness, is denied.  

Service connection for muscle/joint soreness of the right 
knee, claimed as due to undiagnosed illness, is denied.  




		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

